STONE, J.,
concurring specially.
I concur in the opinion but write separately to comment that, in my judgment, the negotiated plea of guilty would, generally, preclude the defendant from pursuing this double jeopardy attack on the agreed judgment and sentence; a double jeopardy claim should be deemed waived by the negotiated plea. Waiver, however, is not a factor in this appeal because our earlier opinion in this case affirmed the initial adjudication and remanded solely for the limited purpose of re-sentencing.